ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on July 26, 1966 (189 So.2d 165) reversing the final judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed March 15, 1967 (196 So.2d 741) and mandate dated April 5, 1967, now lodged in this court, quashed this court’s judgment with directions to proceed in the trial court *835from the point where retrial was ordered on the issue of damages only;
Now, therefore, it is ordered that the mandate of this court issued in this cause on August 11, 1966 is withdrawn, the opinion and judgment of this court entered on July 26, 1966 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final judgment of the circuit court appealed from in this cause is reversed with directions to proceed from the point where retrial was ordered on the issue of damages only in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(h) Florida Appellate Rules, 31 F.S.A.).